PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/818,127
Filing Date: 13 Mar 2020
Appellant(s): Kaplan et al.



__________________
Jessica Fleetham
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 16, 2022.  
(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 16, 2021 from which the appeal is taken have been modified by the addition of a 112(a) rejection citing new matter.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

(2) Restatement of Previously Applied Rejections

Claims 1-2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gardin (US 2013/0344451). 
In regard to claim 1, Gardin (‘451) discloses an arrangement for treatment of articles by hot pressing that is capable of obtaining a rapid rate of cooling without special purpose valves. Gardin (‘451) further discloses a furnace chamber is provided inside the pressure vessel of the arrangement and a heat insulated casing arranged to surround the furnace chamber wherein a fan having a controllable number of revolutions for circulating the pressure medium within the furnace chamber is arranged and there is at least one feeding passage to allow feeding of the pressure medium from a region being colder than a region within the furnace towards an inlet of the fan (abstract and [0021]). Thus, the furnace would be operable such that the fan may be operated at a number of revolutions N to conduct a first cooling rate and then operated at a number of revolutions N in conjuction with a pressure medium from a region being colder than a region within the furnace and the combination providing a final cooling rate higher than the number of revolutions N since the medium would be colder than a region within the furnace [0078]. 
With respect to the recitation “for heat treating a superalloy component” in claim 1, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit 
With respect to the recitation “operable to cool a superalloy component” and “for the superalloy component” would be a material or article worked upon by the apparatus that would not further limit the apparatus. MPEP 2115. 
With respect to the recitation “wherein the first temperature is above a solvus temperature for the superalloy component and the second temperature is below the solvus temperature” in claim 1, the Examiner notes that the state of the material being operated on would not further limit the structure of the apparatus and since the apparatus is capable of cooling with a fan or with a fan and a cool pressure medium, the apparatus would be capable of reducing the temperature from above a solvus temperature to below a solvus temperature. 
With respect to the recitation “a fan operable to provide convection within the furnace by circulating gas within the furnace without changing a pressure inside the furnace, wherein the superalloy component is cooled from the first temperature to the second temperature when the fan is operated at a first fan speed, and is cooled from the second temperature to the final temperature when the fan is operated at a second fan speed, wherein the second fan speed is higher than first fan speed” in claim 1, Gardin (‘451) teaches that the fan would have an adjustable number of revolutions (rpm) and a circulation of the pressure medium within the furnace when operated [0017]. Since the fan would be present and capable of being operated at different speeds, the fan of Gardin (‘451) would read on the claim. MPEP 2114 II.
	In regard to claim 2, Gardin (‘451) discloses a system wherein the pressure may be varied and the rate of cooling may be changed between temperatures (abstract and [0064-0071]). 
With respect to the recitation “wherein the superalloy component is cooled…” in claim 2, this recitation would appear to be a recitation of intended use of the apparatus that would not further limit 
 With respect to the recitation “wherein the fan provides a first amount of convection at the first fan speed, the first amount of convection corresponding to the first cooling rate, and a second amount of convection at the second fan speed, the second amount of convection corresponding to the second cooling rate” in claim 6, Gardin (‘451) teaches that the fan would have an adjustable number of revolutions  (rpm) and a circulation of the pressure medium within the furnace when operated [0017]. Since fan would be present and capable of being operated at different speeds, the fan of Gardin (‘451) would read on the claim. MPEP 2114 II. 

Claims 3 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Gardin (US 2013/0344451).
In regard to claim 3, while Gardin (‘451) does not specify wherein the system would be operated at a pressure between 1 and 20 bar (0.1 and 2 MPa), Gardin (‘451) discloses wherein the feeding of pressure medium continues until a desired pressure is obtained inside the pressure vessel [0070]. Thus it would have been obvious to one having ordinary skill in the art to feed the pressure medium until the desired pressure is obtained. MPEP 2144.05 II. 
In regard to claim 5, Gardin (‘451) discloses wherein the fan would be in the lower end of the furnace [0021]. However, placing the fan in a wall of the furnace would appear to be no more than difference in design preference. MPEP 2144.04 (I). 

(3) New Grounds of Rejection
Claims 1-3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled 
In regard to claim 1, the recitation “by circulating gas within the furnace without changing a pressure inside the furnace” lacks support due to insufficient disclosure in the instant specification. 
While the specification at [0010] indicates that the controller would be programmed to operate at a particular temperature, pressure and fan speed, there is no indication in this paragraph or any other portion of the disclosure that indicates that the gas can be circulated without changing a pressure within the furnace or making the fan operable to do so. Therefore, this recitation is considered new matter relative to the disclosure at the time of filing.

(4) Response to Argument
First, the Appellant primarily argues that Gardin (‘451) does not teach or suggest the feature “operable to provide convection within the furnace by circulating gas within the furnace without changing a pressure inside the furnace.”. The Appellant further argues that in Gardin (‘451), changing the fan speed changes the amount of cold pressure medium being fed to the furnace chamber. 
In response, the Examiner respectively disagrees with Appellant since Gardin (‘451) teaches that “As the amount of cold pressure being fed from the cold region 42 and the pressure medium of the passage 16. As the amount of cold pressure medium being fed from the cold region 42 to the fan 30 can be controlled by means of adjusting the number of revolutions of the fan 30. At a low number of revolutions below a certain limit number of revolutions, the flow of cold pressure medium through the feeding passage 40 is shut off and thus no cold pressure medium will be fed to the fan 30 from the cold region 42 via the passage 40.” [0064]. Thus, while the fan revolution number may increase the pressure when at a critical value or higher, when the fan revolution is below this critical number, there is no pressure change introduced into the furnace chamber 18. However, even if the apparatus of Gardin 
Second, the Appellant primarily argues that MPEP 2115 does not apply to the instant scenario because the fan is positively recited in the claims and has structural features that make it “operable to provide convection within the furnace by circulating gas within the furnace without changing a pressure inside the furnace.” and Appellant is not attempting to claim any material or article worked on by the fan. 
	In response, the Examiner respectively disagrees with the Appellant since it is the gas, pressure and superalloy component being operated on by the fan/furnace and there are features in the claim that refer to such material being operated on such as “by circulating gas without changing a pressure inside the furnace” and “wherein the superalloy component is cooled from the first temperature to the second temperature when the fan is operated at a first fan speed, and is cooled form the second temperature to the final temperature when the fan is operated at a second fan speed”. Thus, it would appear that both MPEP 2114 and MPEP 2115 would apply to the instant claims since the pressure would either be increased, decreased or remain the same and the gas circulation would either be at a high level or a low level, but at least one of MPEP 2114 and MPEP 2115 would be applicable in this instance. 
Third, the Appellant primarily argues that the Examiner has made no showing that the fan taught by Gardin (‘451) “inherently possesses the functionally defined limitations of the claimed apparatus”. MPEP 2114(I). The Appellant further argues that all the Examiner can assert is that the fan of Gardin (‘451) can be operated a different speeds and the Examiner does not and cannot assert that the fan of Gardin (‘451) is “operable to provide convection within the furnace by circulating gas within the furnace without changing a pressure inside the furnace.” and therefore the rejection does not even 
In response, the Examiner respectively disagrees with Appellant since Gardin (‘451) teaches that “As the amount of cold pressure being fed from the cold region 42 and the pressure medium of the passage 16. As the amount of cold pressure medium being fed from the cold region 42 to the fan 30 can be controlled by means of adjusting the number of revolutions of the fan 30. At a low number of revolutions below a certain limit number of revolutions, the flow of cold pressure medium through the feeding passage 40 is shut off and thus no cold pressure medium will be fed to the fan 30 from the cold region 42 via the passage 40.” [0064]. Thus, while the fan revolution number may increase the pressure when at a critical value or higher, when the fan revolution is below this critical number, there is no pressure change introduced into the furnace chamber 18. Additionally, the Examiner notes that Appellant has not demonstrated or claimed a structural difference in the fan of the instant application relative to the fan of Gardin (‘451) and therefore it must be assumed that a normal fan without modification could achieve the features of the instant invention. 

	(5) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any 
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.
Respectfully submitted,
/JESSEE R ROE/               Primary Examiner, Art Unit 1759                                                                                                                                                                                         
A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
Director’s Designee for New Grounds of Rejection

Conferees:
/MELVIN C. MAYES/               Supervisory Patent Examiner, Art Unit 1759                                                                                                                                                                                         
/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.